Citation Nr: 0821087	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
February 1951, and from June 1951 to June 1954.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in November 2006.  In 
March 2007, the matter was remanded for further development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Right knee disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is right knee disability otherwise related to the veteran's 
service.

2.  Left knee disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is left knee disability otherwise related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Left knee disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2004.  The letter predated the January 2005 rating decision.  
See id.  Subsequent to the March 2007 Remand, another VCAA 
letter was issued to the veteran in April 2007.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claims 
of service connection, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The November 2004 and April 2007 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims of service connection.   

In March 2006 and April 2007, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
for right and left knee disabilities, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  It appears that some of the veteran's 
service records were destroyed at the 1973 fire at the 
National Personnel Records Center.  However, the claims file 
does include a 1954 separation examination report as well as 
some subsequent reserve records.  The evidence of record also 
includes VA medical records.  The issues were remanded in 
March 2007, as the veteran had testified at the Board hearing 
that he was seeking private medical treatment for his knees 
with a Dr. Cox in South Carolina.  The April 2007 VCAA letter 
requested that the veteran complete and return a VA Form 21-
4142 pertaining to any private medical providers, and a July 
2007 VA letter requested that the veteran complete and return 
a VA Form 21-4142 pertaining specifically to Dr. Cox.  The 
veteran, however, did not respond to either request and thus 
VA is unable to retrieve the records from Dr. Cox without 
authorized consent.  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  There is otherwise no indication of 
relevant, outstanding records which would support the 
veteran's claims of service connection.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be 
discussed in more detail below, an examination with regard to 
his claimed bilateral knee disability is unnecessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on a review of the entire evidence of record, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claims of service connection for right 
knee disability and left knee disability.  The veteran's June 
1954 separation examination report shows that the veteran's 
lower extremities were clinically evaluated as normal.  This 
suggests that trained military medical personnel were of the 
opinion that no chronic disorder of the lower extremities, 
which encompasses the knees, was present at that time.  A 
reserve examination just over a year later, in September 
1955, also shows that examiners found the veteran's lower 
extremities to be clinically normal.  Even more significant 
is the fact that on a Report of Medical History completed by 
the veteran at the time of the September 1955 examination, he 
did not report any knee complaints, specifically checking the 
'No' box with regard to "'trick' or locked knee," and 
stated that he was in good health.  

The record does not show any continuity of pertinent 
symptomatology from the time of active service forward.  
There is no evidence of pertinent complaints or treatment for 
many years after service.  VA outpatient treatment records 
reflect that a diagnosis of degenerative joint disease of the 
knees was initially rendered in the late 1990's, many years 
after separation from active service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the veteran's testimony regarding a 
relationship to claimed parachute injuries.  However, the 
claimed inservice parachute injuries are not documented and 
the separation examination report as well as the reserve 
examination just over a year after discharge show that 
medical examiners were of the opinion that there were no 
lower extremity disorders present, thus suggesting that any 
inservice injuries were acute in nature and did not result in 
chronic knee disabilities.  Moreover, the veteran's current 
contentions are inconsistent with his self-reported history 
at the time of the September 1955, approximately a year after 
the veteran's discharge from active duty.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The elements of McLendon are 
not met in this case.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his knees, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Although the veteran is competent to 
testify as to the claimed injury, as noted above his current 
contentions (over 40 years after service) are inconsistent 
with what the veteran reported to medical examiners in 1955.  
Under the circumstances, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of knee 
disabilities in service.  Moreover, given the absence of 
persuasive evidence of the claimed post-service disabilities 
until over 43 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).

In sum, there is no persuasive evidence that knee 
disabilities were manifested during service or are otherwise 
related to service.  To the contrary, the evidence 
contemporaneous in time to the veteran's service 
affirmatively shows no complaints of knee problems by the 
veteran and also affirmatively shows that military medical 
personnel were of the opinion that the lower extremities were 
clinically normal.  Thus, service connection for right and 
left knee disabilities is not warranted.  This is a case 
where the preponderance of the evidence is against the claims 
and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


